DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan (US 2014/0225075 A1).
Regarding Claim 1, referring to at least fig. 3B and related text, Zhan teaches an array substrate comprising: an active layer (121 and 125) positioned on a substrate (110), the active layer comprising a channel region (125c), source/drain regions (125s and 125d) positioned on both sides of the channel region, and a lightly doped drain region (125ld) between the channel region and the source/drain regions (paragraphs 43-44, 60, and 76-77); a gate electrode (135) and a first electrode (131) positioned on the active layer (paragraphs 46 and 76-78); a first insulating layer (137) positioned on the gate electrode and the first electrode (paragraph 51); and a barrier (145b) and a second electrode (141) positioned on the first insulating layer the third upper conductive pattern 145b may partially overlap with the channel region 125c of the third active pattern 125”.  Since the third upper conductive pattern 145b as the claimed barrier partially overlaps the channel region 125c, which overlaps the gate pattern 135, the barrier 145b partially overlaps the gate pattern 135).
Zhan is silent that a material of the barrier (145b) is the same in composition with a material of the second electrode (141) (fig. 3B).  However, Zhan discloses photolithography and etching processes of the first conductive material layer (not shown) to form both the gate electrode (135) and the first electrode (131) on the insulating layer 127, resulting the materials of the gate electrode and the first electrode being the same (fig. 2B & paragraph 66).  Furthermore, Zhan discloses  photolithography and etching processes of the second conductive material layer (not shown) to form the first electrode (141) on the first insulating layer (137) (fig. 2C & paragraph 70).  Furthermore, Zhan discloses the barrier (145b) also formed on the first insulating layer (137) (fig. 3B & paragraph 84).  Then, similar to how the gate electrode 
Regarding Claims 3 and 5, teaching of Zhan has been discussed above including the lightly doped drain region having a width (fig. 3B, 125ld having a horizontal width; applies to claim 3) and a doping concentration of the source/drain regions being greater than a doping concentration of the lightly doped drain region (paragraph 48; applies to claim 5).  However, Zhan does not explicitly disclose numerical values of the width in a range about 0.5 µm to about 1 µm (for claim 3) and numerical values of the doping concentrations for the lightly doped drain in a range 5x1012 to about 4.5x1015 ions/cm3 and the source/drain regions in a range 4.5x1015 to about 6x1015 ions/cm3 (for claim 5).  Nevertheless, it would have been obvious to one of ordinary skill in the art to readily adjust parameters, such as the width of the mask/barrier and  doping duration/power, in order to obtain the desired width of the lightly doped drain region and the desired doping concentrations of the lightly doped drain region and the source/drain regions, including the claimed ranges of the width and the doping concentrations, in order to obtain the transistor having optimum device characteristics: It has held that discovering an In re Aller, 105 USPQ 233.
	Regarding Claim 4, Zhan teaches wherein the array substrate further comprises: a second insulating layer (127) disposed between the active layer and the gate electrode (paragraph 46); a via penetrating through the first insulating layer and the second insulating layer (paragraph 55, via openings in 127 and 137 for connecting source and drain electrodes); and source/drain electrodes positioned on the first insulating layer, the source/drain electrodes in contact with the source/drain regions via the via (paragraph 55, source and drain electrodes connected with 123s and 123d).
Regarding Claim 6, Zhan teaches wherein the active layer comprises low-temperature polysilicon (paragraph 61.  It is noted that term “low-temperature” does not require any specific temperature and as such polysilicon layer formed by any temperature of crystallization method of amorphous silicon is considered low-temperature polysilicon).
Regarding Claim 7, Zhan teaches a display panel comprising the array substrate according to claim 1 (paragraph 43).
Regarding Claim 8, Zhan teaches a display device comprising the display panel according to claim 7 (paragraph 43).
Regarding Claim 18, Zhan teaches a display panel comprising the array substrate according to claim 1 (paragraph 43).
Regarding Claim 19, Zhan teaches a display panel comprising the array substrate according to claim 3 (paragraph 43).
.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot in view of new ground of rejection as set forth above in this current office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL WHALEN/Primary Examiner, Art Unit 2829